           Case 1:17-cv-01803-PGG Document 79 Filed 11/14/18 Page 1 of 1




David Sochia                                 300 Crescent Court
Direct Dial: (214) 978-4245                      Suite 1500                        Telephone: (214) 978-4000
dsochia@McKoolSmith.com                       Dallas, TX 75201                      Facsimile: (214) 978-4044


                                           November 14, 2018



Hon. Paul G. Gardephe
United States District Judge
Thurgood Marshall
United States Courthouse, Courtroom 705
40 Foley Square
New York, NY 10007

          RE:        Bytemark, Inc. v. Xerox Corp., et al., in the United States District Court for the
                     Southern District of New York; Civil Action No. 1:17-cv-01803-PGG

Dear Judge Gardephe:

        Defendants Xerox Corp., ACS Transport Solutions, Inc., Xerox Transport Solutions, Inc.,
Conduent Inc., and New Jersey Transit Corp. (collectively “Defendants”) recently requested that
McKool Smith act as lead counsel going forward in this case. As part of that transition, I reached
out to opposing counsel regarding the draft scheduling order filed with the Court on October 5,
2018 at Dkt. 75. The parties request that the schedule be amended given the change in counsel
and the imminent decision on inter partes review of one of the patents-in-suit. We are working
together diligently to propose a revised schedule to the Court by December 10th, and therefore
request that the current proposal at Dkt. 75 be withdrawn.

                                                 Best regards,

                                                 /s/ David Sochia

                                                 David Sochia

cc: All Counsel of Record (via ECF)




                                             McKool Smith
                                  A Professional Corporation • Attorneys
           Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
